DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (See the reason for non-compliance for priority claim below). 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on February 11, 2022. Claims 1-20 are pending for examination.
 
Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 13/916192, 15/720726, 16/199792, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Current application claims 1 and 11 recite the subject matter “apply, based on a forensics mode, a filtering technique to display the audit images according to the status or user definable usage data fields associated with the audit images; wherein the filtering technique is for selecting audit images associated with one event out of a plurality of events occurring in the system, and the filtering technique comprises filtering out any object-specific events for objects other than an object of interest, and filtering out any container-specific events for containers other than a container of interest.”.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Figure 20-21 and Paragraph 251-269 and the subject matter in claims such as “apply, based on a forensics mode, a filtering technique to display the audit images according to the status or user definable usage data fields associated with the audit images; wherein the filtering technique is for selecting audit images associated with one event out of a plurality of events occurring in the system, and the filtering technique comprises filtering out any object-specific events for objects other than an object of interest, and filtering out any container-specific events for containers other than a container of interest.”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the removal and replacement” and “the usage or status” without proper antecedent basis in the claims.
Claim 11 recites “the removal and replacement”  and “the usage” without proper antecedent basis in the claims.
Claims 2-10 and 12-20 are also rejected since they depend from the rejected claim 1 or 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Phillips et al. (Phillips: US 2013/034261).
Regarding Claim 1, Phillips teaches an inventory control system for monitoring the removal and replacement of objects stored in the system, the system comprising: 
a plurality of storage containers, each including a plurality of storage locations for storing objects; an image sensing device configured to capture image data of the containers, including image data of the plurality of storage locations; a display device; and a data processor configured to (para 17, [0017] According to a further aspect of the disclosure, an inventory control system for monitoring the removal and replacement of objects stored in the system comprises a plurality of storage containers, each including a plurality of storage locations for storing objects; an image sensing device configured to capture image data of the containers, including image data of the plurality of storage locations; a display device; and a data processor ): 
receive information representing captured images of the storage locations and data representing the usage or status of the objects associated with the images; display on the display device audit images of the storage container; and 
apply, based on a forensics mode (Fig. 15, forensic mode on and para 146), a filtering technique to display the audit images according to the status or user definable usage data fields associated with the audit images; wherein the filtering technique is for selecting audit images associated with one event out of a plurality of events occurring in the system, and the filtering technique comprises filtering out any object-specific events for objects other than an object of interest, and filtering out any container-specific events for containers other than a container of interest (para 17, The data processor is configured to receive information representing captured images of the storage locations and data representing the usage of the objects associated with the images; display on the display device audit images of the storage container; and apply a filtering technique to display the audit images according to user definable usage data fields associated with the audit images. The filtering technique is for selecting audit images associated with one event out of a plurality of events occurring in the system. The filtering technique comprises filtering out any object-specific events for objects other than an object of interest, and filtering out any container-specific events for containers other than a container of interest. And para 139 ).

Regarding claim 2, Phillips teaches the inventory control system of claim 1, wherein the data processor is configured to receive the information based on image data from the image sensing device (para 50, Images captured or formed by the image sensing device are processed by the data processing system for determining an inventory condition of the system or each storage drawer and para 67, identifier viewable by the image sensing device when an object is stored in the respective storage location, and is not viewable by the image sensing device when an object is not stored ).

Regarding claim 3, Phillips teaches the inventory control system of claim 1, wherein the data processor is configured to display the audit images in a simultaneous zoom and pan configuration (para 161, display a plurality of images of the storage locations simultaneously on the display. The data processor is also configured to link the plurality of images to allow simultaneous zoom and pan of the images.).

Regarding claim 4, Phillips teaches the inventory control system of claim 1, wherein the data processor is configured to display the audit images of the storage container images chronologically according to the one event (para 143 and 147).

Regarding claim 5, Phillips teaches the inventory control system of claim 1, wherein the data processor is configured to apply the filtering technique based on the filtering technique comprising filtering according to at least one of: target box, tool, object, employee, drawer, event type, drawer, or time range (para 142, If a user wishes to filter the list of all events in the system, they could specify a target box, tool, employee, drawer, event type, drawer, time range, etc. ).

Regarding claim 6, Phillips teaches the inventory control system of claim 1, wherein the data processor is further configured to search the plurality of events based on a temporal parameter, action, part number, tool name, object name, employee name, employee number, box name, box identifier, drawer, tray, parent location, or child location (para 140, Such log event data may include employee name, employee number, date, time, action, tool name, tool number, box name, box ID, drawer or tray, parent location, child location, and other pertinent data fields known to those of skill in the art and para 11).

Regarding claim 7, Phillips teaches the inventory control system of claim 1, wherein the data processor is further configured to display all events of the plurality of events corresponding to the object of interest or the container of interest (para 142, If a user wishes to filter the list of all events in the system, they could specify a target box, tool, employee, drawer, event type, drawer, time range, etc.).

Regarding claim 8, Phillips teaches the inventory control system of claim 1, wherein the data processor is further configured to store log event data (para 11, store event data and call up that data for review. Such log event data may include employee name, employee number, date, time, action, tool name, tool number, box name, box ID ).

Regarding claim 9, Phillips teaches the inventory control system of claim 1, wherein the plurality of events comprise at least one of: a tool issue event, an object issue event, an object return event, a toolbox event, a box level event (para 142, box level event), or a drawer event.

Regarding claim 10, Phillips teaches the inventory control system of claim 1, wherein each event of the plurality of events is tagged with source identification numbers (para 142, tagged with an appropriate set of source identification numbers that allow unique identification of the item involved in the event).

Claims 11-20 are also rejected for the same reasons for claims 1-10 above respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687